           Case 1:17-vv-01200-UNJ Document 35 Filed 01/03/19 Page 1 of 7




    In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                     Filed: December 3, 2018

* * * * * * * * * * * * * *
ANN FLY,                                          *        No. 17-1200V
                                                  *
                Petitioner,                       *        Special Master Sanders
                                                  *
v.                                                *
                                                  *
SECRETARY OF HEALTH                               *        Stipulation for Award; Influenza (“flu”)
AND HUMAN SERVICES,                               *        Vaccine; Pneumococcal Conjugate Vaccine;
                                                  *        Systemic Inflammatory Response Syndrome
          Respondent.                             *        (“SIRS”)
* * * * * * * * * * * * * *

Danielle Anne Strait, Maglio Christopher & Toale, WA, for Petitioner.
Ann Donohue Martin, United States Department of Justice, Washington, D.C., for Respondent.

                                               DECISION1

        On September 6, 2017, Ann Fly (“Petitioner”) filed a petition for compensation pursuant
to the National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-10 to -34 (2012).
The petition alleged that the influenza (“flu”) and pneumococcal conjugate vaccines Petitioner
received on September 15, 2014, and September 25, 2015, caused her to suffer from systemic
inflammatory response syndrome (“SIRS”). See Stip. at 1, ECF No. 29.

        On November 30, 2018, the parties filed a stipulation in which they state that a decision
should be entered awarding compensation to Petitioner. Id. at 2. Respondent denies that the flu
and pneumococcal conjugate vaccines caused Petitioner’s alleged SIRS. Id. Nevertheless, the
parties agree to the joint stipulation, attached hereto as Appendix A. The undersigned finds the
stipulation reasonable and adopts it as the decision of the Court in awarding damages, on the
terms set forth therein.


1
  This decision shall be posted on the website of the United States Court of Federal Claims, in accordance
with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as
amended at 44 U.S.C. § 3501 note (2012)). As provided by Vaccine Rule 18(b), each party has 14 days
within which to request redaction “of any information furnished by that party: (1) that is a trade secret or
commercial or financial in substance and is privileged or confidential; or (2) that includes medical files or
similar files, the disclosure of which would constitute a clearly unwarranted invasion of privacy.”
Vaccine Rule 18(b).
2
  National Childhood Vaccine Injury Act of 1986, Pub L. No. 99-660, 100 Stat. 3755. Hereafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
          Case 1:17-vv-01200-UNJ Document 35 Filed 01/03/19 Page 2 of 7



        The parties stipulate that Petitioner shall receive the following compensation:

            A lump sum of $65,000.00 in the form of a check payable to [P]etitioner. This
            amount represents compensation for all damages that would be available under
            42 U.S.C. § 300aa-15(a).

Id.

       The undersigned approves the requested amount for Petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
Court SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation.3

        IT IS SO ORDERED.

                                                  s/Herbrina D. Sanders
                                                  Herbrina D. Sanders
                                                  Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
Case 1:17-vv-01200-UNJ Document 35
                                29 Filed 01/03/19
                                         11/30/18 Page 3
                                                       1 of 7
                                                            5
Case 1:17-vv-01200-UNJ Document 35
                                29 Filed 01/03/19
                                         11/30/18 Page 4
                                                       2 of 7
                                                            5
Case 1:17-vv-01200-UNJ Document 35
                                29 Filed 01/03/19
                                         11/30/18 Page 5
                                                       3 of 7
                                                            5
Case 1:17-vv-01200-UNJ Document 35
                                29 Filed 01/03/19
                                         11/30/18 Page 6
                                                       4 of 7
                                                            5
Case 1:17-vv-01200-UNJ Document 35
                                29 Filed 01/03/19
                                         11/30/18 Page 7
                                                       5 of 7
                                                            5
